IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHARLES T. PICARELLA, JR.,               : No. 628 MAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
MICHAEL MCCARTHY,                        :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.